

116 HR 6475 IH: To amend the Small Business Act to expand eligibility for the paycheck protection program, and for other purposes.
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6475IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Green of Texas introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to expand eligibility for the paycheck protection program, and for other purposes.1.Eligibility of covered entities for the paycheck protection program(a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—(1)in subparagraph (A)—(A)in clause (viii), by striking and at the end;(B)in clause (ix), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(x)the term covered entity means—(I)financial businesses (as defined in section 120.110(b) of title 13, Code of Federal Regulations); and(II)legal gambling businesses (as described under section 120.110(g) of title 13, Code of Federal Regulations).; and(2)in subparagraph (D), by inserting covered entity, after veterans organization, each place it appears.